ACCEPTED
                                                                             03-14-00089-CR
                                                                                     8354697
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                       12/23/2015 9:28:33 AM
                                                                           JEFFREY D. KYLE
                        No. 03-14-00089-CR                                            CLERK



              IN THE COURT OF APPEALS
                                             FILED IN
 FOR THE THIRD JUDICIAL DISTRICT OF TEXAS,   AT
                                       3rd COURT AUSTIN
                                                 OF  APPEALS
                                                       AUSTIN, TEXAS
                                                   12/23/2015 9:28:33 AM
                        The State of Texas            JEFFREY D. KYLE
                                                            Clerk
                               Appellant

                                   v.

                          Cindy Camargo
                               Appellee

 On Appeal In Case Number D-1-DC-12-206451 from the 427th District
   Court of Travis County, the Hon. Jim Coronado, Judge Presiding


                Third Supplemental
               Argument & Authorities

TO THE HONORABLE THIRD COURT OF APPEALS:

    COMES NOW, Cindy Camargo, Appellee in the above styled

and numbered cause, by and through David A. Schulman and

John G. Jasuta, her undersigned attorneys of record, and

respectfully   files   this   “Third    Supplemental   Argument            &

Authorities,” and would show the Court that, on December 16,

2015, in State v. Villarreal, the Court of Criminal Appeals



                                   1
dismissed the State’s motion for rehearing as having been

improvidently granted. Thus, the Court’s original decision, State

v. Villarreal, PD-0306-14 (Tex.Cr.App.; November 26, 2014, is

now final. In its original opinion, the Court of Criminal Appeals

held that the non-consensual search of a defendant’s blood

conducted    pursuant     to     the   mandatory-blood-draw    and

implied-consent     provisions    in   the   Transportation   Code,

undertaken in the absence of a warrant or any applicable

exception to the warrant requirement, violated the Fourth

Amendment. See Villarreal, slip at 49.

    Appellee respectfully reiterates her suggestion that this case

is controlled by the Court’s original opinion in Villarreal.

Accordingly, because the State did not have a warrant and none

of the recognized exceptions apply, the trial court’s suppression

order is correct.

                               Prayer

    WHEREFORE, PREMISES CONSIDERED, Cindy Camargo,

Appellee in the above styled and numbered cause respectfully

                                   2
prays that this Honorable Court will affirm the orders of the court

below.

                     Respectfully submitted,



______________________________       ______________________________
John G. Jasuta                       David A. Schulman
Attorney at Law                      Attorney at Law
State Bar No. 10592300               State Bar Card No. 17833400
lawyer1@johnjasuta.com               zdrdavida@davidschulman.com

              1801 East 51st Street, Suite 365-474
                     Austin, Texas 78723
                      Tel. 512-474-4747
                      Fax: 512-532-6282
                 Attorneys for Cindy Camargo

         Certificate of Compliance and Delivery

     This is to certify that: (1) this document, created using
WordPerfect™ X7 software, contains 307 words, excluding those
items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies
with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on
November 17, 2014, a true and correct copy of the above and
foregoing “Third Supplemental Argument & Authorities” was
transmitted via the eService function on the State’s eFiling portal,
to Angie Creasy (angie.creasy@co.travis.tx.us), counsel of record
for the State of Texas.


                             ______________________________________
                             David A. Schulman

                                 3